ALLOWABILITY NOTICE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 2-4 are pending, wherein claim 1 is cancelled.

Allowable Subject Matter
Claims 2-4 are allowed.
As an initial matter, the claim language of “a cap with lateral openings directed upwards” can be seen in figure 2 between items 2 and 4. The specification supports the claim language in at least paragraph 11.
The following is an examiner’s statement of reasons for allowance.
The Examiner concurs with the International Searching Authority Written Opinion dated 11/10/2019 and the Brazilian Written Opinion dated 10/6/2020 having a receipt date of 3/3/2021 (5 pages).
The closest prior art is deemed to be BR9801251 by the same inventor, wherein ‘251 discloses, A thermodynamic valve (figures 1-2) for retaining vapors and gases and relieving pressure and vacuum, characterized in that it comprises: an upper diaphragm ring (4) and a lower diaphragm ring (6) automatically modulated by a thermodynamic action of pressures in an interior of a positive pressure chamber (seen as the space occupied by 4) and a negative pressure chamber (seen as the space occupied by 5); a cap (1), said cap being threaded on a body (2) of said positive pressure chamber; a rupture seal (3); a base (7) in a lower inner section of said negative pressure chamber, said base being fixed to a vent pipe (9) of a fuel tank (abstract), wherein an interior of said base is provided with a first fire-break fabric (8) fixed by an 0- ring (10). The ‘251 reference lacks a cap with lateral openings directed upwards; a rupture seal fitted on an upper part of said cap; and a second fire-break fabric positioned between said positive pressure chamber and said negative pressure chamber.
None of the other cited references cures these deficiencies. Cited pressure equalizing valves such as Badger US 2757819 lack check valve rings. The cited references having multiple check valve rings such as Tuymer US 2008/0156381 and Steinruck et al. US 6539974 are in the compressor/pump field and all the rings operate in the same direction and are suitable for combination with any of the pressure equalizing valves to make obvious pressure equalization in both directions.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dane Soski at 571-272-9840.  The examiner can normally be reached Monday-Friday (8:30AM-5:00PM EST). If attempts to reach the examiner by telephone are unsuccessful the examiner’s supervisors; Craig Schneider (571-272-3607), Mary McManmon (571-272-6007), or Ken Rinehart (571) 272-4881 can also be contacted. The fax phone number for the organization where this application or 

/FREDERICK D SOSKI/
Examiner, Art Unit 3753	


/MICHAEL R REID/Primary Examiner, Art Unit 3753